UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6210


EUGENE A. FISCHER,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-ct-03048-D)


Submitted:   June 22, 2011                    Decided:   July 6, 2011


Before WILKINSON, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene A. Fischer, Appellant Pro Se.    Joshua Bryan Royster,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene A. Fischer appeals the district court’s order

dismissing his complaint under the Federal Tort Claims Act.                  We

have     reviewed    the      record   and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See     Fischer    v.   United   States,     No.    5:09-ct-03048-D

(E.D.N.C.    Jan.    26,   2011).      We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2